DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This action is in response to the amendment filed on 14 June 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. 
Claim Status
3. 	Claims 11-17, 19-20, 32-34, 37-40 and 43-45 are pending.
	Claims 13, 14, 32-34 and 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 11, 12, 15-17, 19-20, and 43-45 read on the elected invention and have been examined herein to the extent that the claims read on the elected combination of primer pairs of SEQ ID NO: 1 and 2 and SEQ ID NO: 3 and 4. The claims encompass non-elected primers (i.e., primers other than the combination of primers of SEQ ID NO: 1-4); and claim 20 encompasses non-elected inhibitors (i.e., inhibitors other than BRAF inhibitors). Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Note that in the reply of 16 April 2021, Applicant elected without traverse Group I, methods which detect mutations in a plurality of cancer genes to select a subject as a candidate for treatment with a PI3K/AKT/mTOR pathway inhibitor and at least one other agent, and the particular additional agent of a BRAF inhibitor; and the primers of SEQ ID NO: 1 and 2, and SEQ ID NO: 3 and 4.
Maintained Claim Rejections - 35 USC § 112(a) – Written Description
4.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12, 15-17, 19-20, and 43-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
This rejection was previously set forth in the Office action of 14 March 2022 and is maintained over the requirement to detect at least one mutation in the PIK3CA, PIK3R1 or PTEN genes alone or in combination with one of the additional genes recited in claim, for the reasons set forth therein.  Response to Remarks:
It is first noted that those aspects of the prior rejection as they applied to the genus of PI3K/AKT/mTOR pathway inhibitors have been obviated by the amendment to claim 11 to recite the particular PI3K/AKT/mTOR pathway inhibitors of one of BKM120,
BEZ235, Pictilisib (GDC-0941), LY294002, CAL-101 (Idelalisib), GNE-317, PI-3065, HS-173, PI-103, NU7441, GSK2636771, VS-5584, CZC24832, Duvelisib, TG100-115, A66, YM201636, CAY10505, GSK 1059615, PF-04691502, PIK-75, PIK-93, AS-605240, BGT226, AZD6482, Voxtalisib, Alpelisib, CUDC-907, IC-87114, Omipalisib, TG100713, Gedatolisib, CH5132799, PKI-402, BAY 80-6946, TGX-221, XL147, PIK-90, PIK-293, PIK-294, 3-Methyladenine, Quercetin, Wortmannin, ZSTK474, AS-252424, AS-604850, everolimus, and Apitolisib.  
	The response states:
	“the Applicant has provided exemplary mutations identified in the recited subset of cancer-related genes and has provided an abundance of support for the claimed P/3K/AKT/mTOR pathway inhibitors. Paragraph [0009], [0020], and [0025], of the Specification clearly provide written support for the selection of PI3K/AKT/mTOR pathway inhibitors and at least one additional agent as claimed. Of particular note, paragraph [0020] states that “the present disclosure provides a method for selecting a subject for treatment with a PI3K/AKT/mTOR pathway inhibitor and at least one additional agent ... detecting at least one mutation in at least one of the plurality of amplicons.” Specification at para [0020].”

	However, the written description rejection is not based on a premise that the specification does not provide literal support for the claimed subject matter. It is agreed that the specification provides the above statement at para [0020]. The basis of the rejection, as clearly stated in the rejection, is that Applicant has not established that they were in possession of a representative number of mutations in the PIK3CA, PIK3R1 and PTEN genes (or in the additional 13 genes recited in claim 45) wherein the mutations are indicative a breast or colon cancer patient who should be a candidate for treatment with the recited PI3K/AKT/mTOR pathway inhibitors.
Regarding the recited genus of mutations that are detected to select the breast or colon cancer patient as a candidate for treatment with the PI3K/AKT/mTOR pathway inhibitor, the response states: 
“KRAS was identified as mutated in colorectal cancer, with the mutations being “single-nucleotide substitutions (G12V [n=2], G12D [n=2], G12C [n=1], G13D [n=3], L19F [n=1], and A146T [n=1]). Further, colorectal cancer samples harbored single-nucleotide PIK3C4 substitutions (1 each of G106R, R38H, E453K, H1044R, N1044K, E545K, Q546H, and C420R).” id. at paragraph [00180]. Turning to breast cancer, the Specification provides that PIK3CA mutations were identified in 37% of the breast cancer samples tested, with one sample containing two co-occurring PIK3CA mutations, E542Q and H1047R, and a co-occurring mutation in NOTCH. See id. at paragraph [00182]. Furthermore, two breast cancer samples contained ERBB2 mutations along with co-occurring PIK3CA mutations, one of which had two ERBB2 point mutations (L755S and S310Y). See id. at paragraph [00196]. Lastly, HER-2-negatibe breast cancer samples contained mutations in ERBB and/or PI3K pathway genes. While mutations in P/K3CA were observed in the majority of samples tested there were a subset that contained co-occurring mutations in ERBB2 and BRAF-. See id. at paragraph [00214].”

These arguments have been fully considered but are not persuasive. First, the response does not point to any specific teachings in the specification which identify particular PTEN, PIK3CA and PIK3R1 mutations that are correlated with responsiveness to PI3K/AKT/mTOR pathway inhibitors. In Table 4, the specification discloses a single PIK3R1 mutation – i.e., N453_T454InsN. While Table 4 is titled “Tumor Sensitivity Assay,” Example 2 and Table 4 do not appear to clearly teach the therapy to which the tumors harboring the mutations are sensitive. This disclosure does not constitute an adequate description of a representative number of PIK3R1 mutations present in breast or colon cancers that are correlated with responsiveness to one or more of the recited PIK3/AKT/mTOR pathway inhibitors. If it is Applicant’s position that the genus of PIK3R1 mutations is limited to one mutation or two mutations so that the disclosure of a single mutation constitutes a representative number of species in the claimed genus, then Applicant should clarify this position.
Regarding the PTEN mutation, the specification states at para [0215] “Importantly, breast cancers harboring PIK3CA kinase domain mutations or PTEN loss of function mutations (with no co-occurring BRAF or KRAS mutations) have been demonstrated to respond to treatment with PI3K/AKT/mTOR pathway inhibitors such as everolimus… It is anticipated that these mutations will serve as biomarkers for guiding therapeutic strategies involving anti-HER-2 therapies and PI3K/AKT/mTOR pathway inhibitors.” However, the present claims are not limited to PTEN loss of function mutations.  The disclosure of a single type of mutation in the PTEN gene – i.e., a loss of function mutation – does not constitute a representative number of the diverse types of mutations in the PTEN gene encompassed by the present claims.
Regarding PIK3CA mutations, at para [0107], the specification does teach the PIK3CA C420R, PIK3CA G106R, PIK3CA R38H, PIK3CA E453K, PIK3CA H1044R, PIK3CA N1044K, PIK3CA E545K, PIK3CA Q546H, PIK3CA H1047R, PIK3CA H1043L, PIK3CA M1043V, PIK3CA E542K, PIK3CA E542Q, PIK3CA T1053A, PIK3CA I121V, and PIK3CA H1047L mutations. However, the specification does not teach a correlation between these mutations and responsiveness to the recited inhibitors such that upon detection of one of the mutations, the patient is selected as a candidate for treatment with one of the recited inhibitors. Further, the present claims are not limited to these mutations. 
The present claims are drawn to methods that detect any possible mutation in at least one of the PIK3CA, PIK3R1 and PTEN genes, and for claim 45, any possible mutation in at least one of the NOTCH1, ERBB2, BRAF, PTCH1, SMO, EGFR, KRAS, DDR2, MAP2K1, FGFR3, NRAS, MET and FBXW7 genes, wherein the mutations are indicative of a colorectal cancer or breast cancer subject who is to be selected as a candidate for treatment with the PI3K/AKT/mTOR pathway inhibitor and at least one other agent.  The mutation may be any possible single or multiple nucleotide insertion, deletion or substitution in the 5’ or 3’ noncoding region or in any intron or exon of the recited genes. The limited disclosure in the specification of particular mutations in the KRAS and PIK3CA genes detected in colorectal patients and the particular mutations in PIK3CA and ERBB2 genes, or a loss of function mutation in a PTEN gene, detected in breast cancer patients is not representative of the broadly claimed genus of any mutation in the PIK3CA, PIK3R1 and PTEN genes, and any possible mutation in at least one of the NOTCH1, ERBB2, BRAF, PTCH1, SMO, EGFR, KRAS, DDR2, MAP2K1, FGFR3, NRAS, MET and FBXW7 genes which are indicative of breast and colorectal cancer subjects that should be treated with the combination of one of the listed PI3K/AKT/mTOR pathway inhibitors and at least one other agent.
As set forth in MPEP 2163IIA: “A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”
Herein, there is substantial variation between the species within the genus because each species of mutation consists of a different nucleotide alteration, which may occur at any location in the PTEN, PIK3CA and PIR3K1 genes (and in claim 45, one of the additionally recited 13 genes), and may involve the insertion, deletion or substitution of any one or more nucleotides of any identity.. There is no clear common structure shared by the members of the recited genus so as to establish that the limited number of mutations disclosed in the specification constitutes a representative number of mutations, particularly wherein the mutations are indicative of a subject with breast or colorectal cancer who should be selected as a candidate for treatment with one of the listed PI3K/AK/mTOR pathway inhibitors. 
The rejection is maintained for the reasons of record.
Maintained / Modified Rejection - Double Patenting
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11, 12, 15-17, 19, and 43-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10689710 in view of Craig et al (PGPUB 2014/0024539) and Britten, C.D. (Cancer Chemother Pharmacol. 2013. 71: 1359-1409).
The present claims and the claims of ‘710 are both inclusive of methods for detecting at least one mutation in a plurality of cancer-related genes in a subject comprising (a) extracting genomic DNA from a formalin fixed paraffin-embedded tumor sample obtained from the subject; and (b) generating a library comprising amplicons corresponding to each of the plurality of cancer-related genes, said plurality of cancer-related genes comprising AKT1, ERBB2, FOXL2, IDH2, NRAS, RET, ALK, ERBB4, GNA11, KIT, PDGFRA, SMO, BRAF, FBXW7, GNAQ, KRAS, PIK3CA, STKl1, CTNNB1, FGFR2, GNAS, MAP2K1, PIK3R1, TP53, DDR2, FGFR3, HRAS, MET, PTCH1, EGFR, FGFR4, IDH1, NOTCH1, and PTEN, particularly wherein the amplicons are generated using a first primer pair of SEQ ID NO: 1 and 2 and a second primer pair of SEQ ID NO: 3 and 4. The claims of ‘710 also encompass methods wherein the subject is one who has been diagnosed with breast cancer (see claim 12 of ‘710) or colorectal cancer (see claim 13 of ‘710).
Regarding present claims 15-17, claims 7, 8, 10 and 11 of ‘710 also recite detecting the at least one mutation in a heterogeneous PPFE tumor sample, particularly wherein 5% or 5-10%of the cells harbor the at least one mutation.
Regarding present claim 19, claim 12 of ‘710 also recites that the method is one in which the subject has HER2-negative breast cancer.
Regarding present claim 43, claim 2 of ‘710 recites using “less than 10ng” of genomic DNA extracted from the FFPE tumor sample.
Regarding present claim 44, claim 1 of ‘710 recites detecting the amplicons by performing massively parallel sequencing.
The claims of ‘710 do not recite that the subject is selected for treatment with a PI3K/AKT/mTOR pathway inhibitor in combination with an additional agent based on the detection of the mutations.
However, Craig teaches methods for selecting a therapy for a subject based on the detection of mutations in cancer-related genes (e.g., para [0008-0009], [0020-0021], and [0028-0031]; Figures 10 and 11; and Table 10). For example, Craig teaches detecting a PTEN homozygous deletion and a FBXW7 homozygous deletion in patients having triple-negative (i.e., HER-2 negative) breast cancer and treating the patients with a PI3K/AKT/mTOR pathway inhibitor (e.g., para [0028-0031]). Craig further teaches providing combination therapies to patients who have mutations that activate both the PI3K/AKT/mTOR and Raf/MEK/ERK pathways (e.g., para [0032-0038]. [0087-0088]). For instance, Craig teaches treating patients with a PTEN deletion / downregulation and a high level of BRAF amplification with combined MEK inhibitor and AKT inhibitor therapy (e.g., para [0157], and Example 4 – particularly para [0164], [0166] and [0172]).
Additionally, Britten teaches treating patients with combination therapies that target both the PI3K/AKT/mTOR and Ras/Raf/MEK/ERK pathways. It is stated that “Molecular alterations in these pathways are implicated in tumorigenesis and resistance to anticancer therapies” (see abstract). It is also stated that “The PI3K/AKT/mTOR and RAS/RAF/MEK/ERK pathways are known to interact with each other at several nodes, and mounting evidence suggests that dual blockade of both pathways may be required to achieve anticancer effects in certain contexts” (p. 1395). Britten reviews known mutations in cancer-related genes, including the PTEN, PIK3CA, KRAS and BRAF genes and combination therapies that are used to target cancers having these mutations, including breast and colorectal cancers (see, e.g., p. 1396, p. 1398, p. 1401, p. 1402, and Table 2). For example, Britten teaches treatment of patients having colorectal or breast cancer and having mutations in the PTEN, BRAF, KRAS and PI3KCA genes with a combination of a PI3K inhibitor and a MEK inhibitor (Table 2). Britten (p. 1404, col. 2) concludes that:
“The PI3K/AKT/mTOR and RAS/RAF/MEK/ERK pathways are two of the most important signaling cascades in cancer, and both are frequently involved in resistance to current target therapies. Dual inhibition of both pathways may be needed to overcome certain resistance mechanisms or to treat cancers with driver mutations that cannot be directly targeted, such as mutational activation of RAS.”

In view of the teachings of Craig and Britten, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘710 so as to have selected those patients with breast or colorectal cancer identified as having mutations in a PTEN or PIK3CA gene and mutations in a BRAF or KRAS gene as candidates for treatment with a combination of a therapies that included a PI3K/AKT/mTOR pathway inhibitor and a Ras/Raf/MEK/ERK pathway inhibitor. One would have been motivated to have done so since Craig and Britten teach that these genes are mutated in breast and colorectal cancer, and that these mutations activate the PI3K/AKT/mTOR and Ras/Raf/MEK/ERK pathways and that combination therapies that inhibit both of these pathways may be the most effective types of therapies for such cancer patients.
Regarding the particular inhibitor, Craig (e.g., para [0096]) teaches that the PI3K/AKT/mTOR pathway inhibitor may be BEZ235. Britten (Tables 1 and 2) teaches that the PI3K/AKT/mTOR pathway inhibitor may be, for example, BKM120, BEZ235. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected patients for combination treatment with the particular PI3K/AKT/mTOR pathway inhibitors of BKM120 or BEZ235 since these are conventional PI3K/AKT/mTOR pathway inhibitors used for the treatment of cancer.
6. Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10689710 in view of Craig et al (PGPUB 2014/0024539) and Britten, C.D. (Cancer Chemother Pharmacol. 2013. 71: 1359-1409), and further in view of Dumble et al (PGPUB 2012/0202835).
The claims of ‘710 and the teachings of Craig et al. and Britten are presented above. The claims of ‘710 do not recite that the method is one that selects a subject for treatment with a PI3K/AKT/mTOR pathway inhibitor in combination with a BRAF inhibitor based on the detection of the mutations.
However, as discussed above, Craig and Britten both teach treating cancer with a combination of therapies that include a PI3K/AKT/mTOR pathway inhibitor and a Ras/Raf/MEK/ERK pathway inhibitor.
Further, Dumble teaches treating colon and breast cancer with a combination of an AKT inhibitor and a BRAF inhibitor. It is reported that cancer cells having a PIK3CA H1047R mutation and a BRAF V600E mutation were not sensitive to the individual inhibitors alone, but were sensitive to the combination of the AKT inhibitor and BRAF inhibitor (para [0116]).
In view of the teachings of Dumble, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘710 so as to have selected those patients identified as having PIK3CA H1047R mutation and a BRAF V600E mutation for combination therapy with an ALK inhibitor and BRAF inhibitor. One would have been motivated to have done so since Dumble teaches that this combination of therapy will target the effects of both of the mutations and will provide a potentially effective means for treating cancer in patients having PIK3CA H1047R and BRAF V600E mutations.

Response to remarks regarding the obviousness-type double-patenting rejections:
The response states: 
“None of the cited references, either alone or in combination, teach or suggest a method for detecting at least one mutation in a plurality of cancer-related genes for identifying a subject diagnosed with breast cancer or colorectal cancer as a candidate for treatment by detecting at least one mutation in at least one of the amplicons corresponding to PIK3CA, PIK3R1 and PTEN as claimed. Accordingly, the combination of references fail to render the pending claims obvious and a finding of obviousness-type double patenting cannot be sustained.” 

These arguments have been fully considered but are not persuasive. The response does not point to any particular limitation or element that is not suggested by the combined teachings. Applicant's arguments do not comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
It is maintained that the combination of the teachings in the claims of ‘710 taken together with the teachings of Craig et al and Britten, C.D. (and further in combination with the teachings of Dumble et al with respect to claim 20) do suggest and render obvious the claimed methods for identifying a subject diagnosed with breast or colorectal cancer as a candidate for treatment with one of the listed PI3K/AKT/mTOR pathway inhibitors and another agent based on the detection of mutations in the PTEN or PIK3CA gene and mutations in a BRAF or KRAS gene, wherein the methods use the primers of SEQ ID NO: 1-4 to amplify and detect mutations in the PIK3CA gene, for the reasons discussed in detail in the above rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634